Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Donny Joe Curry, Appellant                             Appeal from the County Court at Law No. 1
                                                        of Hunt County, Texas (Tr. Ct. No.
 No. 06-14-00140-CR         v.                          CR1301625).        Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the 275-day jail
sentence. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Donny Joe Curry, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 24, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk